Name: COMMISSION REGULATION (EC) No 1932/95 of 3 August 1995 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged under Regulation (EC) No 1566/95 can be met
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  trade policy
 Date Published: nan

 4 . 8 . 95 I EN Official Journal of the European Communities No L 185/45 COMMISSION REGULATION (EC) No 1932/95 of 3 August 1995 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged under Regulation (EC) No 1566/95 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1566/95 of 30 June 1995 introducing management measures for imports of certain bovine animals for the second half of 1995 ('), and in particular Article 5 ( 1 ) thereof, Whereas Article 2 (3) of Regulation (EC) No 1566/95 provides for the quantities reserved to customary impor ­ ters to be assigned in proportion to their imports at the full levy during 1992, 1993 and 1994 ; Whereas allocation of the quantities available to operators covered by point (b) in Article 2 (2) is to be made in proportion to the quantities applied for ; whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for live animals of the bovine species weighing not more than 80 kilograms shall be met to the following extent : (a) for importers covered by (a) in Article 2 (2) of Regula ­ tion (EC) No 1 566/95, 9,452 % of the quantity imported in 1992, 1993 and 1994 ; (b) for importers covered by (b) in Article 2 (2) of Regula ­ tion (EC) No 1566/95, 0,165 % of the quantity applied for. Article 2 This Regulation shall enter into force on 4 August 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission (  ) OJ No L 150 , 1 . 7. 1995, p. 24.